Citation Nr: 1402174	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-21 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Benjamin Cordiano, Attorney at Law


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut that in relevant part denied the above claim.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board must remand the psychiatric disability claim in order to obtain outstanding medical records.  A remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In August 2012, the Veteran's representative submitted materials in support of the Veteran's claim, including VA treatment records from August and September 2010.  Additional materials submitted included medical records from the Connecticut Department of Correction.  There are no VA treatment records or records from the Connecticut Department of Correction associated with the claims file.

In order to satisfy its duty to assist, the VA must make reasonable efforts to assist the Veteran in securing evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The RO should request copies of all outstanding VA treatment records relating to the Veteran's psychiatric treatment, from 1986 to present.  Additionally, the RO should obtain any outstanding treatment records from the period of the Veteran's incarceration, as well as any existing private treatment records.  All records obtained should be associated with the claims file.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159 (2013); see Bell v. Derwinski, 2 Vet. App. 611 (1992). 


Accordingly, the case is REMANDED for the following action:

1.  The AMC should ask the Veteran to identify all sources of treatment that he has received for his claimed psychiatric disorder and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The AMC should obtain copies of all outstanding  records of all such treatment and evaluation from all identified sources. 

Updated treatment records from the VA Health Care System dated from 1986 to the present should be requested and associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2.  After the foregoing development has been completed, the claims folder should be forwarded to the VA examiner who conducted the VA examination in January 2011 for an addendum based on review of the records added to the record since that time. If that examiner is not available, the claims folder should be forwarded to a qualified VA psychiatrist or psychologist to identify the nature and etiology of all current psychiatric pathology.  An opinion should be provided as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric condition had its onset in or is otherwise related to the Veteran's period of military service. Should PTSD be diagnosed, the stressor supporting such diagnosis must be specified.

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved. 

3. Following the completion of the above, and any other development deemed necessary, the AMC should readjudicate the claim.  If the claim is denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and an opportunity to respond before 
the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


